Exhibit 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER Rule 13a-14a/15d-14a Certification I, Dolev Rafaeli, certify that: I have reviewed this annual report on Form 10-K of PhotoMedex, Inc.; Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; PHOTOMEDEX, INC. Dated: April 2, 2012 By: /s/ Dolev Rafaeli Dolev Rafaeli Chief Executive Officer E-31.1
